Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a FINAL Rejection to Amendments and Arguments filed by Applicant on 10/06/2022. Claims 1, 7, 9, and 13 have been amended. Claims 4, 8, 15 and 16 have been cancelled. Claims 23 and 24 have been added. Currently pending for review are Claims 1-3, 6, 7, 9-14, and 17-24.
Response to Amendment
Regarding the 35 U.S.C. Claim Objections made in the Office Action filed on 06/06/2022. Amendments/Remarks & Arguments filed by Applicant on 10/06/2022 correct the objection and/or are persuasive. Therefore, the 35 U.S.C. Claim Objections made in the Office Action filed on 06/06/2022 has been withdrawn unless otherwise indicated below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “lateral force transducer system” in claims 1-3, 6, 7, 9-14, 17-22, and 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph [00170] :”The lateral force transducer system 2100 additionally includes a force sensor 2160”.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “friction-reducing elements” in claims 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph [00168] :” In various embodiments, the friction-reducing elements 2120 could include at least one of: a ball bearing, a roller bearing, a fluid bearing, or skate wheels.”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 12, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al (US 20100130329) in view of Lin (US 20110159939).
Regarding Claim 1, Sullivan et al teaches a system comprising:                      a punching bag (Refer to Fig. 1 the striking bag has surface 24);                    a plurality of force sensors 22 coupled to the punching bag 24, wherein the force sensors are configured to detect physical impacts on the punching bag, wherein the physical impacts comprise a punch, a kick, or another physical strike (Refer to Paragraph [0012]:” [0012] Another device that offers feedback information includes a sensor that connects to a computational unit with a wire harness. But unlike other known devices, the sensor can supposedly be placed anywhere on the bag. That is because the sensor is an accelerometer. The accelerometer is used to actually gage the force of a strike.”…[0054] The Smart Strike device offers significant features beyond what a traditional punching bag can offer. The striking surface will be equipped with sensors that provide the user with feedback on the force of his or her strikes..”);                        a lateral force transducer system 22 (The Office takes the position that the lateral force transducer system comprises force sensors as indicated by Applicant and therefore in the broadest reasonable interpretation, some of the plurality of force sensors as taught by Sullivan et al is considered a lateral force transducer system wherein such lateral force is the impact on the sensors which is lateral to the length of the punching bag); and                         a plurality of light-emitting devices 42 coupled to the punching bag, wherein the plurality of light-emitting devices is configured to indicate strike targets 40 on the punching bag (Refer to Fig. 3 Paragraph [0033:” The indicator light 42 on the strike zone 40 will prompt the fighter to hit that designated zone. Light Emitting Diodes, LEDs, or similar, will be used for the indicator lights 42.”); and                      a controller 32 having at least one processor 32 and a memory, wherein the at least one processor executes program instructions stored in the memory so as to carry out operations, the operations (Refer to Paragraph [0015]:” a head assembly including a processor unit and a display, the processor unit being in electrical communication with the light indicator, the motion indicator, the striking force sensor, the voltage differential sensor, and the display. “…[0016]:” [0016] A computer-readable medium having computer-executable instructions for training using an automated striking and blocking trainer is disclosed. “..[0042]:” Processing unit 32 will typically store all of the loaded training programs. The unit 32 will translate the program into the correct sequence of indicator lamp illuminations and arm swings. “..The Office takes the position that the computer-readable medium comprises a memory) comprising:                      causing one or more light-emitting devices of the plurality of light-emitting devices to indicate strike targets (Refer to Fig. 3 Paragraph [0033]:” The indicator light 42 on the strike zone 40 will prompt the fighter to hit that designated zone. Light Emitting Diodes, LEDs, or similar, will be used for the indicator lights 42.”);                      receiving, from at least one of the force sensors 22, information indicative of one or more physical impacts proximate the strike targets  40 (Refer to Abstract:” the punching bag including one or more strike zone assemblies, the strike zone assemblies each having a light indicator and a striking force sensor;.”..Paragraph [0015]-[0016]);                     receiving, from the lateral force transducer system 22, information indicative of an amplitude of a lateral force (Refer to Paragraph [0054]:”The striking surface will be equipped with sensors that provide the user with feedback on the force of his or her strikes. Beyond displaying the force values in real time, the user, at the end of a session, will also be able to ascertain the average, maximum and minimum force values. “..The Office takes the position that the maximum force is considered the amplitude of lateral force); and                        determining, based on the information received from the force sensors 22 and the lateral force transducer system 22,                      a peak force and reaction time (Refer to Paragraph [0054]:”The striking surface will be equipped with sensors that provide the user with feedback on the force of his or her strikes. Beyond displaying the force values in real time, the user, at the end of a session, will also be able to ascertain the average, maximum and minimum force values. Users of the device will also be able to test their strike reaction time. To determine this data the user will be prompted with a series of visual signals alerting him or her to strike the surface. The sensors will pick up the strikes and the user can get information such as average, fastest, and slowest reaction time.”).                   Sullivan et al fails to expressly teach further a jerk time and a momentum value. Lin teaches a striking exercise device comprising a force sensor system which detects a jerk time and momentum value (Refer to Paragraph [0044]:” [0044] Given this relationship between force (F) and pressure (p), the maximum force for a landed strike can be determined with knowledge of the maximum change in pressure measured by the pressure sensor 416 during the landed strike and the force contact area (A) of the fluid bladder 402 during the strike…. This force profile 180 provides information on the duration of the landed strike and how the force changed over time during the strike. In addition, the impulse (I) can be calculated from the area under the force-time curve since the impulse is equal to the change in momentum (p.sub.m) which is equal to the mass times the change in velocity”…Refer to annotated Figs. 7&8 below to depict that the chart shows a rise (jerk) time via time in which there is initial contact (force) to a maximum force value.)
    PNG
    media_image1.png
    616
    594
    media_image1.png
    Greyscale
                         Lin is analogous with Applicants invention in that they both teach devices comprising sensors for monitoring impact and therefore it would have been obvious to one of ordinary skill in the art before effective filing to modify the system of Sullivan et al to determine a jerk time and momentum value since Lin teaches that such jerk times and momentum value can be displayed and determined via the force sensors, and therefore such information would have been obvious to monitor the efficacy of a strike and does not patentably distinguish the invention over prior arts. 
Regard Claim 7, Sullivan et al teaches a method comprising:                       causing one or more light-emitting devices 42 of a plurality of light-emitting devices 42 to indicate strike targets 40 (Refer to Fig. 3 Paragraph [0033] The indicator light 42 on the strike zone 40 will prompt the fighter to hit that designated zone. Light Emitting Diodes, LEDs, or similar, will be used for the indicator lights 42.”);                     receiving, from at least one force sensor 22, information indicative of one or more physical impacts proximate to the striking targets 40, wherein the at least one force sensor 22 is coupled to a device body, wherein the one or more physical impacts comprise a punch, a kick, or another physical strike (Refer to Abstract:” the punching bag including one or more strike zone assemblies, the strike zone assemblies each having a light indicator and a striking force sensor;.”..Paragraph [0015]-[0016]);                    receiving, from a lateral force transducer system 22, information indicative of an amplitude of a lateral force (Refer to Paragraph [0054]:”The striking surface will be equipped with sensors that provide the user with feedback on the force of his or her strikes. Beyond displaying the force values in real time, the user, at the end of a session, will also be able to ascertain the average, maximum and minimum force values. “..The Office takes the position that the maximum force is considered the amplitude of lateral force which is the striking force which is lateral to the length of the punching bag); and                  determining, based on the information received from the force sensors 22 and the lateral force transducer system 22, a peak force and reaction time (Refer to Paragraph [0054]:”The striking surface will be equipped with sensors that provide the user with feedback on the force of his or her strikes. Beyond displaying the force values in real time, the user, at the end of a session, will also be able to ascertain the average, maximum and minimum force values. Users of the device will also be able to test their strike reaction time. To determine this data the user will be prompted with a series of visual signals alerting him or her to strike the surface. The sensors will pick up the strikes and the user can get information such as average, fastest, and slowest reaction time.”).                Sullivan et al fails to expressly teach further a jerk time and a momentum value. Lin teaches a striking exercise device comprising a force sensor system which detects a jerk time and momentum value (Refer to Paragraph [0044]:” [0044] Given this relationship between force (F) and pressure (p), the maximum force for a landed strike can be determined with knowledge of the maximum change in pressure measured by the pressure sensor 416 during the landed strike and the force contact area (A) of the fluid bladder 402 during the strike…. This force profile 180 provides information on the duration of the landed strike and how the force changed over time during the strike. In addition, the impulse (I) can be calculated from the area under the force-time curve since the impulse is equal to the change in momentum (p.sub.m) which is equal to the mass times the change in velocity”…Refer to annotated Figs. 7&8 below to depict that the chart shows a rise (jerk) time via time in which there is initial contact (force) to a maximum force value.)
    PNG
    media_image1.png
    616
    594
    media_image1.png
    Greyscale
                         Lin is analogous with Applicants invention in that they both teach devices comprising sensors for monitoring impact and therefore it would have been obvious to one of ordinary skill in the art before effective filing to modify the system of Sullivan et al to determine a jerk time and momentum value since Lin teaches that such jerk times and momentum value can be displayed and determined via the force sensors, and therefore such information would have been obvious to monitor the efficacy of a strike and does not patentably distinguish the invention over prior arts. 
Regarding Claim 12, Sullivan et al in view of Lin continues to teach further comprising: determining, based on the received information, at least one of: a type of the physical impact or a location of the physical impact (Refer to Paragraph [0033] The indicator light 42 on the strike zone 40 will prompt the fighter to hit that designated zone..”).
Regarding Claim 21, Sullivan et al in view of Lin continues to teach further comprising:                       a multi-layer structure coupled to the punching bag, wherein the multi-layer structure comprises:               a first impact-absorbing layer (pad);             a second impact-absorbing layer (Refer to Sullivan et al annotated Fig. 3 below and Paragraph [0029]:” These accelerometers 22 are mounted directly under a surface 24 of the striking surface. The accelerometers 22 will be encased to protect them from the impacts. There will be padding (not shown) between the sensor 22 and the impact surface 24 to protect the user from the sensor.”),
    PNG
    media_image2.png
    317
    561
    media_image2.png
    Greyscale
                 and a device layer disposed between the first impact-absorbing layer and the second impact-absorbing layer, wherein the plurality of force sensors 22 and the plurality of light- emitting devices 42 are incorporated onto the device layer of the multi-layer structure (Refer to Sullivan et al Paragraph [0029]..The Office takes the position that the device layer is located between the padding layer and the bottom layer of the enclosure).
Regarding Claim 24, Sullivan et al in view of Lin continues to teach wherein the plurality of force sensors 22 is configured to measure the amplitude of the lateral force along one- or two-dimensions (Refer to Sullivan et al Paragraph [0054]:”The striking surface will be equipped with sensors that provide the user with feedback on the force of his or her strikes. Beyond displaying the force values in real time, the user, at the end of a session, will also be able to ascertain the average, maximum and minimum force values.”..The Office considers the maximum force value the amplitude of the lateral (strike) force and that the strike is inherently within at least one dimension).

Claims 2, 3, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al (US 20100130329) in view of Lin (US 20110159939) as disclosed above, further in view of Carfagna, Jr (US 9227128).
Regarding Claim 2, Sullivan et al in view of Lin teaches the claimed invention as noted above but fails to teach wherein the plurality of force sensors is further configured to provide information indicative of a user input, wherein the operations further comprise determining, based on the information indicative of the user input, a desired operating mode from among a plurality of user-selectable operating modes. Carfagna teaches a striking bag comprising a plurality of sensors A,B,C, wherein the plurality of sensors A,B,C is further configured to provide information indicative of a user input, wherein the operations further comprise determining, based on the information indicative of the user input, a desired operating mode from among a plurality of user-selectable operating modes (Refer to Carfagna Fig. 4 Col 11 Lines 15-26:” The display 470 in FIG. 4 shows an exemplary IFFS software menu 490. The menu 490 shows an illustrative prompt, asking the user to choose between several options: continuing a workout by progressing to another round, loading a pre-configured workout program, or displaying the main menu of the software program. Beside each option the prompt includes instructions to strike "A," "B," or "C" to make the selection. To choose one of the options, the user can select one of A, B, or C (480) on the display 470, e.g., by touching the screen in a touch-screen application, or the user can strike the corresponding A (430), B (440), or C (450) program control sensor pad on the mat 405 to effect the same selection. Such functionality offers practitioners who wear large gloves the ability to easily navigate menus, make selections, and perform other software input functions without having to doff their gear.”). Carfagna is from the same field of endeavor as Applicants invention and therefore it would have been obvious to one of ordinary skill in the art before effective filing to modify the system of Sullivan et al to be in view of Cafagna such that the plurality of force sensors is further configured to provide information indicative of a user input, wherein the operations further comprise determining, based on the information indicative of the user input, a desired operating mode from among a plurality of user-selectable operating modes, for the purpose of allowing a user to control the system without having to remove his/her gloves and/or readjust from the workout to use the control display (Refer to Carfagna Col 11 Lines 26-28:” Such functionality offers practitioners who wear large gloves the ability to easily navigate menus, make selections, and perform other software input functions without having to doff their gear”) .
Regarding Claim 3, Sullivan et al in view of Lin and Carfagna continues to teach wherein the user-selectable operating modes comprise at least one of: a random operating mode, a workout mode, a group class mode, a proficiency-dependent mode, an activity-specific mode, or a reaction time measurement mode (Refer to Carfagna Fig. 4 Col 11 Lines 15-26:” The display 470 in FIG. 4 shows an exemplary IFFS software menu 490. The menu 490 shows an illustrative prompt, asking the user to choose between several options: continuing a workout by progressing to another round, loading a pre-configured workout program, or displaying the main menu of the software program. Beside each option the prompt includes instructions to strike "A," "B," or "C" to make the selection. To choose one of the options, the user can select one of A, B, or C (480) on the display 470, e.g., by touching the screen in a touch-screen application, or the user can strike the corresponding A (430), B (440), or C (450) program control sensor pad on the mat 405 to effect the same selection”).
Regarding Claim 9, Sullivan et al in view of Lin continues to teach further comprising the plurality of light-emitting devices 216 coupled to the punching bag, wherein the plurality of light-emitting devices is configured to indicate strike targets on the punching bag (Refer to Figs. 3&4 Paragraph For example, the electronic device 204 may apply power to a light emitting device 216 responsive to detecting a strike at a respective sensor 206.), but fails to teach causing one or more light-emitting devices of the plurality of light-emitting devices coupled to the device body to indicate a plurality of user- selectable operating modes, wherein the user-selectable operating modes comprise at least one of: a random operating mode, a workout mode, a group class mode, a proficiency-dependent mode, an activity-specific mode, or a reaction time measurement mode. Carfagna teaches a striking bag comprising a plurality of sensors A,B,C wherein the plurality of force sensors is further configured to provide information indicative of a user input, wherein the operations further comprise determining, based on the information indicative of the user input, a desired operating mode from among a plurality of user-selectable operating modes (Refer to Carfagna Fig. 4 Col 11 Lines 15-26:” The display 470 in FIG. 4 shows an exemplary IFFS software menu 490. The menu 490 shows an illustrative prompt, asking the user to choose between several options: continuing a workout by progressing to another round, loading a pre-configured workout program, or displaying the main menu of the software program. Beside each option the prompt includes instructions to strike "A," "B," or "C" to make the selection. To choose one of the options, the user can select one of A, B, or C (480) on the display 470, e.g., by touching the screen in a touch-screen application, or the user can strike the corresponding A (430), B (440), or C (450) program control sensor pad on the mat 405 to effect the same selection. Such functionality offers practitioners who wear large gloves the ability to easily navigate menus, make selections, and perform other software input functions without having to doff their gear.”). Carfagna is from the same field of endeavor as Applicants invention and therefore it would have been obvious to one of ordinary skill in the art before effective filing to modify the system of Sullivan et al to be in view of Cafagna such that further comprising: receiving, from the at least one force sensor, information indicative of a user input; and determining, based on the received information, a desired operating mode, for the purpose of allowing a user to control the system without having to remove his/her gloves and/or readjust from the workout to use the control display (Refer to Carfagna Col 11 Lines 26-28:” Such functionality offers practitioners who wear large gloves the ability to easily navigate menus, make selections, and perform other software input functions without having to doff their gear”).
Regarding Claim 10, Sullivan et al in view of Lin teaches the claimed invention as noted above but fails to teach further comprising: receiving, from the at least one force sensor, information indicative of a user input; and determining, based on the received information, a desired operating mode. Carfagna teaches a striking bag comprising a plurality of sensors A,B,C wherein the plurality of force sensors is further configured to provide information indicative of a user input, wherein the operations further comprise determining, based on the information indicative of the user input, a desired operating mode from among a plurality of user-selectable operating modes (Refer to Carfagna Fig. 4 Col 11 Lines 15-26:” The display 470 in FIG. 4 shows an exemplary IFFS software menu 490. The menu 490 shows an illustrative prompt, asking the user to choose between several options: continuing a workout by progressing to another round, loading a pre-configured workout program, or displaying the main menu of the software program. Beside each option the prompt includes instructions to strike "A," "B," or "C" to make the selection. To choose one of the options, the user can select one of A, B, or C (480) on the display 470, e.g., by touching the screen in a touch-screen application, or the user can strike the corresponding A (430), B (440), or C (450) program control sensor pad on the mat 405 to effect the same selection. Such functionality offers practitioners who wear large gloves the ability to easily navigate menus, make selections, and perform other software input functions without having to doff their gear.”). Carfagna is from the same field of endeavor as Applicants invention and therefore it would have been obvious to one of ordinary skill in the art before effective filing to modify the system of Sullivan et al to be in view of Cafagna such that further comprising: receiving, from the at least one force sensor, information indicative of a user input; and determining, based on the received information, a desired operating mode, for the purpose of allowing a user to control the system without having to remove his/her gloves and/or readjust from the workout to use the control display (Refer to Carfagna Col 11 Lines 26-28:” Such functionality offers practitioners who wear large gloves the ability to easily navigate menus, make selections, and perform other software input functions without having to doff their gear”) .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al (US 20100130329) in view of Lin (US 20110159939) as disclosed above, further in view of Anderson (US 20070213182).
Regarding Claim 6, Sullivan et al in view of Lin teaches the claimed invention as noted above including a display 26 but fails to teach further comprising: a camera configured to record the physical strikes; and wherein the operations further comprise providing, via the display, a video replay of a user-selected physical strike. Anderson teaches a striking apparatus and system comprising a camera 34,37 configured to record the physical strikes; and a display 32, wherein the operations further comprise providing, via the display, a video replay of a user-selected physical strike (Refer to Fig. 1 Paragraph [0055]:” Cameras 34, 37 take photographs or video of the user in particular positions throughout the session. Processor 30 is adapted to store and analyze photographic or video feedback from cameras 34, 37. Display screen 32 is adapted to display photographic or video feedback from cameras 34, 37.”). Anderson is from the same field of endeavors as Applicants invention and therefore it would have been obvious to modify the system of Sullivan et al to be in view of Anderson such that system comprising a camera 34,37 configured to record the physical strikes; and a display 32, wherein the operations further comprise providing, via the display, a video replay of a user-selected physical strike, for the purpose of allowing a user to view his/her workout for personal feedback into posture and/or progression/regression.
Claim 1, 7, 12, 13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fradin (US 20150094191) in view of Lin (US 20110159939) and Sullivan et al (US 20100130329) .
Regarding Claim 1, Fradin teaches a system comprising:                      a punching bag (Refer to Fig. 2);                    a plurality of force sensors 20 coupled to the punching bag, wherein the force sensors are configured to detect physical impacts on the punching bag, wherein the physical impacts comprise a punch, a kick, or another physical strike (Refer to Paragraph [0022] The present invention is equipped with an assortment of impact zones (20) consisting of sensors, which are marked on the present invention, and preferably highlighted with an accent color, as seen in FIG. 1 and FIG. 2. Each sensor found within each impact zone (20) is equipped with at least one accelerometer configured to measure the force of an impact when struck.”);                      a lateral force transducer system 20 (The Office takes the position that the lateral force transducer system comprises force sensors as indicated by Applicant and therefore in the broadest reasonable interpretation, some of the plurality of force sensors as taught by Fradin et al is considered a lateral force transducer system wherein such lateral force is the impact on the sensors which is lateral to the length of the punching bag); and                     a controller having at least one processor and a memory, wherein the at least one processor executes program instructions stored in the memory so as to carry out operations, the operations (Refer to Paragraph [0023] The present invention is equipped with a digital display (50). The digital display (50) functions similarly to a basic computer, which is able to store usage data, workout data, and workout history data in conventional memory…..A basic processor may be employed to power the calculation of force to time, store the data, and to determine what to display on the digital display (50). “)comprising:                       receiving, from at least one of the force sensors, information indicative of one or more physical impacts proximate the strike targets (Refer to Paragraph [0022]:” Each sensor found within each impact zone (20) is equipped with at least one accelerometer configured to measure the force of an impact when struck. Additionally, each accelerometer located within each impact zone (20) is configured to recognize when the impact zone (20) is struck under any force, and register the strike as a hit.”);                  receiving, from the lateral force transducer system 20, information indicative of an amplitude of a lateral force (Refer to Paragraph [0024]:” Preferably, the digital display (50) actively shows the following information: time remaining in a workout session (as configured by the user), current round of the workout session (as configured by the user), impact count, maximum impact force for the duration of the workout”..The Office takes the position that the maximum impact force is determined by measuring the amplitude of the lateral force, which is considered the strike force); and                    determining, based on the information received from the force sensors 20 and the lateral force transducer system,  a peak force (Refer to Paragraph [0024]:” Preferably, the digital display (50) actively shows the following information: time remaining in a workout session (as configured by the user), current round of the workout session (as configured by the user), impact count, maximum impact force for the duration of the workout, the average impact force for the duration of the workout, and calories burned during the workout.”).                    Fradin fails to expressly teach further a jerk time and a momentum value. Lin teaches a striking exercise device comprising a force sensor system which detects a jerk time and momentum value (Refer to Paragraph [0044]:” [0044] Given this relationship between force (F) and pressure (p), the maximum force for a landed strike can be determined with knowledge of the maximum change in pressure measured by the pressure sensor 416 during the landed strike and the force contact area (A) of the fluid bladder 402 during the strike…. This force profile 180 provides information on the duration of the landed strike and how the force changed over time during the strike. In addition, the impulse (I) can be calculated from the area under the force-time curve since the impulse is equal to the change in momentum (p.sub.m) which is equal to the mass times the change in velocity”…Refer to annotated Figs. 7&8 below to depict that the chart shows a rise (jerk) time via time in which there is initial contact (force) to a maximum force value.)
    PNG
    media_image1.png
    616
    594
    media_image1.png
    Greyscale
                         Lin is analogous with Applicants invention in that they both teach devices comprising sensors for monitoring impact and therefore it would have been obvious to one of ordinary skill in the art before effective filing to modify the system of Fradin to determine a jerk time and momentum value since Lin teaches that such jerk times and momentum value can be displayed and determined via the force sensors, and therefore such information would have been obvious to monitor the efficacy of a strike and does not patentably distinguish the invention over prior arts.                    The Office takes the position that Fradin teaches a plurality of light-emitting devices couple dot the punching bag, wherein the plurality of light-emitting devices is configured to indicate strike targets on the punching bag, causing one or more light-emitting devices of the plurality of light-emitting devices to indicate striking targets (Refer to Fradin Paragraph [0030]:” [0030] Additionally, in another alternate embodiment of the present invention, sequentially flashing illuminated impact zones (20), instructing the user as to which impact zones (20) to strike and in what order, helping to perfect potential fighting strategies or routines.”) but fails to teach wherein the received information is to determine reaction time. Sullivan et al teaches a striking bag comprising light emitting devices 42 and sensors 22 for a target area wherein information received from the sensors 22 are used to determine peak force and a reaction time (Refer to Paragraph [0054]:”The striking surface will be equipped with sensors that provide the user with feedback on the force of his or her strikes. Beyond displaying the force values in real time, the user, at the end of a session, will also be able to ascertain the average, maximum and minimum force values. Users of the device will also be able to test their strike reaction time. To determine this data the user will be prompted with a series of visual signals alerting him or her to strike the surface. The sensors will pick up the strikes and the user can get information such as average, fastest, and slowest reaction time”). Sullivan et al is from the same field of endeavor as Applicants invention and therefore it would have been obvious to modify the controller of Fradin in view of Lin to determine a reaction time as taught by Sullivan via the force sensors 206 for the purpose of providing additional information about the workout to the user in order to improve performance of the workout for future progression, record keeping, and/or comparison with other users.
Regard Claim 7, Fradin  teaches a method comprising:                      receiving, from at least one force sensor 20, information indicative of one or more physical impacts, wherein the at least one force sensor 20 is coupled to a device body, wherein the one or more physical impacts comprise a punch, a kick, or another physical strike proximate to the strike targets (Refer to Fig. 2 Paragraph [0022]-[0024]:”The present invention is equipped with an assortment of impact zones (20) consisting of sensors, which are marked on the present invention, and preferably highlighted with an accent color, as seen in FIG. 1 and FIG. 2. Each sensor found within each impact zone (20) is equipped with at least one accelerometer configured to measure the force of an impact when struck.”);                         receiving, from the lateral force transducer system 20, information indicative of an amplitude of a lateral force (Refer to Paragraph [0024]:” Preferably, the digital display (50) actively shows the following information: time remaining in a workout session (as configured by the user), current round of the workout session (as configured by the user), impact count, maximum impact force for the duration of the workout”..The Office takes the position that the maximum impact force is determined by measuring the amplitude of the lateral force, which is considered the strike force); and                  determining, based on the information received from the force sensors 20 and the lateral force transducer system 20, a peak force (Refer to Paragraph [0024]:” Preferably, the digital display (50) actively shows the following information: time remaining in a workout session (as configured by the user), current round of the workout session (as configured by the user), impact count, maximum impact force for the duration of the workout, the average impact force for the duration of the workout, and calories burned during the workout.”).                Fradin fails to expressly teach further a jerk time and a momentum value. Lin teaches a striking exercise device comprising a force sensor system which detects a jerk time and momentum value (Refer to Paragraph [0044]:” [0044] Given this relationship between force (F) and pressure (p), the maximum force for a landed strike can be determined with knowledge of the maximum change in pressure measured by the pressure sensor 416 during the landed strike and the force contact area (A) of the fluid bladder 402 during the strike…. This force profile 180 provides information on the duration of the landed strike and how the force changed over time during the strike. In addition, the impulse (I) can be calculated from the area under the force-time curve since the impulse is equal to the change in momentum (p.sub.m) which is equal to the mass times the change in velocity”…Refer to annotated Figs. 7&8 below to depict that the chart shows a rise (jerk) time via time in which there is initial contact (force) to a maximum force value.)
    PNG
    media_image1.png
    616
    594
    media_image1.png
    Greyscale
                         Lin is analogous with Applicants invention in that they both teach devices comprising sensors for monitoring impact and therefore it would have been obvious to one of ordinary skill in the art before effective filing to modify the system of Fradin to determine a jerk time and momentum value since Lin teaches that such jerk times and momentum value can be displayed and determined via the force sensors, and therefore such information would have been obvious to monitor the efficacy of a strike and does not patentably distinguish the invention over prior arts.                        The Office takes the position that Fradin teaches causing one or more light-emitting devices of  a plurality of light-emitting devices to indicate striking targets (Refer to Fradin Paragraph [0030]:” [0030] Additionally, in another alternate embodiment of the present invention, sequentially flashing illuminated impact zones (20), instructing the user as to which impact zones (20) to strike and in what order, helping to perfect potential fighting strategies or routines.”) but fails to teach wherein the received information is to determine reaction time. Sullivan et al teaches a striking bag comprising light emitting devices 42 and sensors 22 for a target area wherein information received from the sensors 22 are used to determine peak force and a reaction time (Refer to Paragraph [0054]:”The striking surface will be equipped with sensors that provide the user with feedback on the force of his or her strikes. Beyond displaying the force values in real time, the user, at the end of a session, will also be able to ascertain the average, maximum and minimum force values. Users of the device will also be able to test their strike reaction time. To determine this data the user will be prompted with a series of visual signals alerting him or her to strike the surface. The sensors will pick up the strikes and the user can get information such as average, fastest, and slowest reaction time”). Sullivan et al is from the same field of endeavor as Applicants invention and therefore it would have been obvious to modify the controller of Fradin in view of Lin to determine reaction time as taught by Sullivan via the force sensors 206 for the purpose of providing additional information about the workout to the user in order to improve performance of the workout for future progression, record keeping, and/or comparison with other users.
Regarding Claim 12, Fradin in view of Lin continues to teach further comprising: determining, based on the received information, at least one of: a type of the physical impact or a location of the physical impact (Refer to Paragraph [0022]:” Additionally, each accelerometer located within each impact zone (20) is configured to recognize when the impact zone (20) is struck under any force, and register the strike as a hit.”).
Regarding Claim 13, Fradin device comprising:                    a device body 10 configured to be removably coupled to a coupling surface (Refer to Figs. 2-5 Paragraph [0019]:” The present invention primarily consists of a wrap (10), preferably composed of a fabric or plastic polymer such as neoprene, and designed to encompass a conventional punching bag securely. The wrap (10) is preferably held in place on the punching bag via Velcro or a similar temporary bonding agent.”);                   at least one force sensor 20 coupled to the device body, wherein the at least one force sensor is configured to detect physical impacts to the coupling surface (Refer to Paragraph [0022] The present invention is equipped with an assortment of impact zones (20) consisting of sensors, which are marked on the present invention, and preferably highlighted with an accent color, as seen in FIG. 1 and FIG. 2. Each sensor found within each impact zone (20) is equipped with at least one accelerometer configured to measure the force of an impact when struck”); and                   a controller having at least one processor and a memory, wherein the at least one processor executes program instructions stored in the memory so as to carry out operations, the operations (Refer to Paragraph [0023] The present invention is equipped with a digital display (50). The digital display (50) functions similarly to a basic computer, which is able to store usage data, workout data, and workout history data in conventional memory…..A basic processor may be employed to power the calculation of force to time, store the data, and to determine what to display on the digital display (50). “) comprising:                    receiving, from the at least one force sensor, information indicative of one or more physical impacts proximate the strike targets (Refer to Paragraph [0022]:” Each sensor found within each impact zone (20) is equipped with at least one accelerometer configured to measure the force of an impact when struck. Additionally, each accelerometer located within each impact zone (20) is configured to recognize when the impact zone (20) is struck under any force, and register the strike as a hit.”);                     receiving, from the lateral force transducer system 20, information indicative of an amplitude of a lateral force (Refer to Paragraph [0024]:” Preferably, the digital display (50) actively shows the following information: time remaining in a workout session (as configured by the user), current round of the workout session (as configured by the user), impact count, maximum impact force for the duration of the workout”..The Office takes the position that the maximum impact force is determined by measuring the amplitude of the lateral force, which is considered the strike force); and                   determining, based on the information from the force sensor 20 and the lateral force transducer system 20, a peak force (Refer to Paragraph [0024]:” Preferably, the digital display (50) actively shows the following information: time remaining in a workout session (as configured by the user), current round of the workout session (as configured by the user), impact count, maximum impact force for the duration of the workout, the average impact force for the duration of the workout, and calories burned during the workout.”).                    Fradin fails to expressly teach further a jerk time and a momentum value. Lin teaches a striking exercise device comprising a force sensor system which detects a jerk time and momentum value (Refer to Paragraph [0044]:” [0044] Given this relationship between force (F) and pressure (p), the maximum force for a landed strike can be determined with knowledge of the maximum change in pressure measured by the pressure sensor 416 during the landed strike and the force contact area (A) of the fluid bladder 402 during the strike…. This force profile 180 provides information on the duration of the landed strike and how the force changed over time during the strike. In addition, the impulse (I) can be calculated from the area under the force-time curve since the impulse is equal to the change in momentum (p.sub.m) which is equal to the mass times the change in velocity”…Refer to annotated Figs. 7&8 below to depict that the chart shows a rise (jerk) time via time in which there is initial contact (force) to a maximum force value.)
    PNG
    media_image1.png
    616
    594
    media_image1.png
    Greyscale
                         Lin is analogous with Applicants invention in that they both teach devices comprising sensors for monitoring impact and therefore it would have been obvious to one of ordinary skill in the art before effective filing to modify the system of Fradin to determine a jerk time and momentum value since Lin teaches that such jerk times and momentum value can be displayed and determined via the force sensors, and therefore such information would have been obvious to monitor the efficacy of a strike and does not patentably distinguish the invention over prior arts.                         The Office takes the position that Fradin teaches a plurality of light-emitting devices couple dot the punching bag, wherein the plurality of light-emitting devices is configured to indicate strike targets on the punching bag, causing one or more light-emitting devices of the plurality of light-emitting devices to indicate striking targets (Refer to Fradin Paragraph [0030]:” [0030] Additionally, in another alternate embodiment of the present invention, sequentially flashing illuminated impact zones (20), instructing the user as to which impact zones (20) to strike and in what order, helping to perfect potential fighting strategies or routines.”) but fails to teach wherein the received information is to determine reaction time. Sullivan et al teaches a striking bag comprising light emitting devices 42 and sensors 22 for a target area wherein information received from the sensors 22 are used to determine peak force and a reaction time (Refer to Paragraph [0054]:”The striking surface will be equipped with sensors that provide the user with feedback on the force of his or her strikes. Beyond displaying the force values in real time, the user, at the end of a session, will also be able to ascertain the average, maximum and minimum force values. Users of the device will also be able to test their strike reaction time. To determine this data the user will be prompted with a series of visual signals alerting him or her to strike the surface. The sensors will pick up the strikes and the user can get information such as average, fastest, and slowest reaction time”). Sullivan et al is from the same field of endeavor as Applicants invention and therefore it would have been obvious to modify the controller of Fradin in view of Lin to determine a reaction time as taught by Sullivan via the force sensors 206 for the purpose of providing additional information about the workout to the user in order to improve performance of the workout for future progression, record keeping, and/or comparison with other users.
Regarding Claim 19, Fradin in view of Lin continues to teach wherein the operations further comprise: transmitting the peak force, the jerk time, and the momentum value to a remote computing device configured to aggregate force values from a plurality of force-sensing devices 20 (Refer to Paragraph [0028]:” Similarly, and upgraded computer system could be capable of wirelessly exporting workout data to a conventional PC or other internet connected device. For example, after a workout, the upgraded computer system housed within the digital display (50) of this embodiment of the present invention may export the workout data to a Microsoft Excel spreadsheet immediately after each workout, in order to facilitate the tracking of the progress of the user over long periods of time.”..The Office takes the position that a conventional PC and Mircosoft Excel has the capability of aggregating force values from the sensing devices).
Regarding Claim 20, Fradin in view of Lin continues to teach wherein the device is configured to transmit the peak force, the jerk time, the momentum value, and the reaction time to the remote computing device for use in a group training scenario (Refer to Paragraph [0028] Alternate embodiments of the present invention may feature an upgraded computer system housed within the digital display (50) of the present invention. An upgraded computer system would be capable of managing data from a variety of users, rather than a single user. Similarly, and upgraded computer system could be capable of wirelessly exporting workout data to a conventional PC or other internet connected device. For example, after a workout, the upgraded computer system housed within the digital display (50) of this embodiment of the present invention may export the workout data to a Microsoft Excel spreadsheet immediately after each workout, in order to facilitate the tracking of the progress of the user over long periods of time”..The Office takes the position that the limitation of “for use in group training scenario” is intended use and such data may be used for group training since it transmits data for more than a single user).
Claims 5, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fradin (US 20150094191) in view of Lin (US 20110159939) and Sullivan et al (US 20100130329) as disclosed above, further in view of De Pablos et al (US 9931539).
Regarding Claims 5&11, Fradin in view of Lin and Sullivan et al teaches the claimed invention as noted above further comprising a graphical user interface 50 but fails to teach the graphical user interface configured to dynamically display at least one of: punch information of participants in a streaming boxing class, a live video of a boxing class instructor, a live video of other boxing class participants, or a boxing class leaderboard. De Pablos et al teaches a system comprising a graphical user interface (Refer to Fig. 2&8) configured to dynamically display at least one of: punch information of participants in a streaming boxing class, a live video of a boxing class instructor, a live video of other boxing class participants, or a boxing class leaderboard (Refer to De Pablos Col 12-13 Lines 46-15:” Information about the users who have registered for that particular session will appear on each side of the displaying screen, including the impact receiver number, nickname, picture, number of points scored, level and a performance bar. FIG. 3 describes the meaning of each of the indicators displayed for each user.”). De Pablos et al is from the same field of endeavor as Applicants invention and therefore it would have been obvious to one of ordinary skill in the art before effective filing to modify the system of Fradin to display at least one of: punch information of participants in a streaming boxing class, a live video of a boxing class instructor, a live video of other boxing class participants, or a boxing class leaderboard, to allow users to participate in a virtual class as taught by De Pablos.
Regarding Claim 14, Fradin et al  in view of Lin and Sullivan et al teaches  further comprising a second device body 10 and at least one second force sensor 20, wherein the operations further include:                receiving, from the at least one second force sensor, information indicative of a physical strike on the second device body (Refer to Fradin et al Paragraph [0022]:” Each sensor found within each impact zone (20) is equipped with at least one accelerometer configured to measure the force of an impact when struck. Additionally, each accelerometer located within each impact zone (20) is configured to recognize when the impact zone (20) is struck under any force, and register the strike as a hit”). The Office takes the position that Fradin teaches a second device body since Fradin et al indicates that the system may store data from more than one user (Refer to [0028]:” An upgraded computer system would be capable of managing data from a variety of users, rather than a single user. “)  thus a variety of users would indicate that there is more than one device. However if Applicant is not convinced that Fradin et al teaches a second device body and determining, based on the received information, a relative strike time difference between the one or more physical impacts on the device body and the physical strike on the second device body. De Pablos et al teaches a multi-user exercise class system which receives data from a first and second device body (Refer to Fig. 8) and determining, based on the received information, a relative strike time difference between the one or more physical impacts on the device body and the physical strike on the second device body (Refer to Col 11 Lines 1-40:” Each exercise or choreographed sequence may have diverse duration and number of moves or strikes. In the preferred embodiment of the invention an choreographed sequence may last between 1 to 3 minutes including from 30 to 500 moves or strikes. The timing files indicate the time after the beginning of the video (time 0) when each strike or impact must occur. The scoring software then compares the times pre-set in the timing files with the time in the impact files allowing for a pre-programmed margin of error as defined by the trainers. For example, let's assume that a particular strike has a margin of error of .+-.150 milliseconds. Then, an impact received within 150 milliseconds before or after the time assigned for that particular impact in the timing files will receive the maximum allowable number of points assigned to that impact.”…. The Office takes the position that the scoring is determined by time differences of strikes between the first device and second device and a user with a more accurate striking time would receive a higher score.). De Pablos is from the same field of endeavors as Applicants invention and therefore it would have been obvious to modify the device of Fradin et al such that there is a second device body and determining, based on the received information, a relative strike time difference between the one or more physical impacts on the device body and the physical strike on the second device body, further purpose of providing a competition mode to the exercise and provide a more interactive experience for a user.

Claims 13, 17, 18, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 20140366645) in view of Lin (US 20110159939) and Sullivan et al (US 20100130329).
Regarding Claim 13,  Tsai teaches a device comprising:                         a device body 202 configured to be removably coupled to a coupling surface 201 (Refer to Paragraph [0027]:” The sheets may then be rolled into the cylinder shape shown in FIG. 2 and connected to the support member 201 using chemical, mechanical, or heat-based adhesives and/or sealing methods.”);                       at least one force sensor 206 coupled to the device body, wherein the at least one force sensor is configured to detect physical impacts to the coupling surface 201 (Refer to Fig. 2 Parargraph [0045]:” [0045] As mentioned above, the sensor 206 of FIG. 6 is not the only type of sensor that could be used within the kickboxing apparatus 200. For example, the sensor 206 could include a film of piezoresistive elements that generate a differential signal based on an amount of applied force. The electronic device 204 may use a magnitude of the differential signal to determine an amount of force applied..”);                        a plurality of light-emitting devices  coupled to the device body 201, wherein the plurality of light-emitting devices  is configured to indicate strike targets (Refer to Claim 8:” 8. The force sensing apparatus of claim 1, wherein the sensor includes a light emitting device electrically connected to the electronic device positioned to emit light through the portion of the first side of the body.”; and                       a controller 204 having at least one processor and a memory, wherein the at least one processor executes program instructions stored in the memory so as to carry out operations (Refer to Paragraph [0048] FIG. 7 shows a diagram of the electronic device 204 of FIGS. 2 and 3. The electronic device 204 includes a microprocessor with instructions stored in a memory. The instructions define how a sensor strike is determined and how information associated with the determination is provided to a user. The instructions may be preprogrammed or, alternatively, may be provided by a user.”), the operations comprising:                         causing one or more light-emitting devices of the plurality of light-emitting devices to indicate strike targets (Refer to Paragraph [0022]:” Further, the electronic device 204 may provide power to light emitting devices provided in conjunction with the sensors to light portions of the body 202”);                       receiving, from the at least one force sensor 206, information indicative of one or more physical impacts on the device body proximate to the strike targets (Refer to Paragraph [0046]:” The sensor 206 can be configured to output a signal when the force exceeds a predetermined threshold or provide a signal representative of the amount of received force. In this embodiment, the electronic device 204 may use a magnitude of the signal to determine an amount of force applied…[0047]:” In this embodiment, the electronic device 204 uses the signals output from the detectors to determine a strike and/or an amount of force associated with the strike.”); and                         determining, based on the received information, a peak force (Refer to Paragraph [0053]:” [0053] Information associated with the determination made by the electronic device 204 includes an audio and/or visual indication of a strike upon a target area 214, a number of strikes against the target areas within a time period, an amount of force applied to the target areas, a competitor's number of strikes, etc.”..the Office takes the position that indicating the amount of force applied would indicate the peak force).                     Tsai fails to teach the received information being used to determine a jerk time, a momentum value, and a reaction time. Lin teaches a striking exercise device comprising a force sensor system which detects a jerk time and momentum value (Refer to Paragraph [0044]:” [0044] Given this relationship between force (F) and pressure (p), the maximum force for a landed strike can be determined with knowledge of the maximum change in pressure measured by the pressure sensor 416 during the landed strike and the force contact area (A) of the fluid bladder 402 during the strike…. This force profile 180 provides information on the duration of the landed strike and how the force changed over time during the strike. In addition, the impulse (I) can be calculated from the area under the force-time curve since the impulse is equal to the change in momentum (p.sub.m) which is equal to the mass times the change in velocity”…Refer to annotated Figs. 7&8 below to depict that the chart shows a rise (jerk) time via time in which there is initial contact (force) to a maximum force value.)
    PNG
    media_image1.png
    616
    594
    media_image1.png
    Greyscale
                         Lin is analogous with Applicants invention in that they both teach devices comprising sensors for monitoring impact and therefore it would have been obvious to one of ordinary skill in the art before effective filing to modify the system of Sullivan et al to determine a jerk time and momentum value since Lin teaches that such jerk times and momentum value can be displayed and determined via the force sensors, and therefore such information would have been obvious to monitor the efficacy of a strike and does not patentably distinguish the invention over prior arts.                      Tsai in view of Lin fails to expressly disclose the received information being used to determine a reaction time. Sullivan et al teaches a striking bag comprising light emitting devices 42 and sensors 22 for a target area wherein information received from the sensors 22 are used to determine peak force and a reaction time (Refer to Paragraph [0054]:”The striking surface will be equipped with sensors that provide the user with feedback on the force of his or her strikes. Beyond displaying the force values in real time, the user, at the end of a session, will also be able to ascertain the average, maximum and minimum force values. Users of the device will also be able to test their strike reaction time. To determine this data the user will be prompted with a series of visual signals alerting him or her to strike the surface. The sensors will pick up the strikes and the user can get information such as average, fastest, and slowest reaction time”). Sullivan et al is from the same field of endeavor as Applicants invention and therefore it would have been obvious to modify the controller of Tsai to determine a peak force and reaction time as taught by Sullivan via the force sensors 206 for the purpose of providing additional information about the workout to the user in order to improve performance of the workout for future progression, record keeping, and/or comparison with other users.
Regarding Claim 17, Tsai in view of Lin and Sullivan et al continues to teach further comprising an audio sensor, wherein the operations further comprise: receiving, from the audio sensor, information indicative of a user input or an audio trigger; and determining, based on the received information, a desired operating mode or a reference time (Refer to Tsai Paragraph [0053] Information associated with the determination made by the electronic device 204 includes an audio and/or visual indication of a strike upon a target area 214, a number of strikes against the target areas within a time period, an amount of force applied to the target areas, a competitor's number of strikes, etc. The determination may also prompt a user as to which target area to contact. The determination may also include statistical information including strikes per a time period, a frequency of strikes during different time periods, a distribution of force applied to the different target areas, etc.”..The Office takes the position that such audio indicator is equivalent to an audio sensor).
Regarding Claim 18, Tsai in view of Lin and Sullivan et al continues to teach wherein at least a portion of the device body comprises an adhesive surface configured to couple the device body to the coupling surface (Refer to Tsai Paragraph [0027]:” The sheets may then be rolled into the cylinder shape shown in FIG. 2 and connected to the support member 201 using chemical, mechanical, or heat-based adhesives and/or sealing methods.”).
Regarding Claim 22, Tsai in view of Lin and Sullivan et al continues to teach further comprising: a multi-layer structure, wherein the multi-layer structure comprises:                 a first impact-absorbing layer 210;                  a second impact-absorbing layer 216, and a device layer disposed between the first impact-absorbing layer and the second impact-absorbing layer, wherein the plurality of force sensors 206 and the plurality of light- emitting devices (Refer to Paragraph [0047]:” [0047] In yet other examples, the sensor 206 may include one or more light emitters and one or more light detectors. “) are incorporated onto the device layer of the multi-layer structure (Refer to Figs. 4&5).
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Sullivan et al in view of Lin, Fradin in view of Lin and Sullivan et al, and Tsai in view of Lin and Sullivan et al are the closest combinations to the claimed invention and prior arts Sotelo (US 9586120), Pelletter (US 8602949), Morales et al (US 20110172060) teaches a punching bag in combination with a base having sensors to measure force/data of a user standing there on but combination and/or prior arts together or separate fails to teach the claimed invention as a whole including wherein the lateral force transducer system comprises: a base plate; a top plate; a plurality of friction-reducing elements, wherein the top plate and the base plate are slidably coupled by way of the plurality of friction-reducing elements; and a plurality of force sensors configured to measure the amplitude of the lateral force.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 10/06/2022 have been fully considered but they are not persuasive. Wherein Applicant argues that the combination of Sullivan et al in view of Lin, Fradin in view of Lin and Sullivan et al, and Tsai in view of Lin and Sullivan et al fails to teach the amended claims of a lateral force transducer system, the Office respectfully disagrees with Applicant and such interpretation has been addressed above in light of the amendments under the 112(f) interpretation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784